     Case 3:19-cv-00635-MMD-CLB Document 10 Filed 12/11/20 Page 1 of 1



 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                      Case No. 3:19-CV-0635-MMD-CLB
      ROY D. MORAGA,
 7                                                       ORDER
                         Plaintiff,
 8
             v.
 9
       DR. ALLEY, et al.
10
                   Defendants.
11    ____________________________/
12
            Plaintiff’s motion to preserve evidence (ECF No. 9) is GRANTED in part and
13
     DENIED in part. To the extent that there exists videotape of plaintiff in the infirmary at
14
     the Northern Nevada Correctional Center (“NNCC”) on January 17, 2019, that videotape
15
     shall be preserved as potential evidence in this case should this case proceed beyond
16
     screening. Plaintiff’s request that the court order an admission that Dr. Alley hit plaintiff if
17
     the videotape is damaged, misplaced, or lost is DENIED.
18
            The Clerk is ordered to serve a copy of this order upon the Office of the Attorney
19
     General who in turn shall serve a copy on NNCC within three business days. The Office
20
     of the Attorney General shall file proof of such service with the court.
21
            IT IS SO ORDERED.
22
            DATED: December 11, 2020.
23
                                                 ____________________________________
24                                               UNITED STATES MAGISTRATE JUDGE

25
26
27
28
